Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2018/0159600) (hereinafter Kim).
 	Regarding  claim 1, Kim discloses a method for selecting, by a multi-antenna base station of a wireless communications system, at least one transmission beam to transmit data to at least one terminal (see Kim, p. [0041], [0048]), the method comprising:  
 	determining a grid of N2 transmission beams intended to cover a portion of the space served by the base station and generated by using N1 antennas of the base station, where N1 and N2 designating integers such that N2 > N1 (see Kim. Fig. 2B, p. [0044], e.g., when it is assumed that the number of beams for each antenna of a transmission side (e.g., the base station 100) is 16 and the number of beams for each antenna of a reception side (e.g., the terminal 200) is 8, measurement, calculation, selection, and feedback operations may be performed with respect to 16,834 (=16×16×8×8) beam combinations in the beamforming 2×2 MIMO system of FIG. 2A.), and 
 	selecting one or more non-adjacent beams of the grid to transmit data to at least one terminal during at least one given time interval (see Kim, p. [0041], [0129], e.g., In operation S590, when the beam change state flag (1) is received, the base station 100 transmits data using a changed beam which is fed back).  
 	Regarding claim 2, Kim discloses the method according to claim 1, wherein: the selecting of one or more non-adjacent beams is iterated for a plurality of time intervals, and a single beam associated with at least one terminal is selected for each time interval to transmit data to the at least one terminal associated with the beam, the selected beam and the at least one associated terminal optimizing a cost function during the iteration of the selecting of one or more non-adjacent beams considered for the time interval (see Kim, p. [0130], e.g., A periodic beam selection and feedback operation according to the processing flow as illustrated in FIGS. 6A to 9 and FIG. 11 is to select a best beam for inter-beam handover, and includes setting beam candidates, selecting a beam based on a threshold value from the beam candidates).  
 	Regarding claim 3, Kim discloses the method of claim 1, the method further comprising, prior to the selecting of one or more non-adjacent beams, associating a plurality of terminals with respective beams of the grid, wherein: the selecting of one or more non-adjacent beams is iterated for a plurality of time intervals, and a single beam is selected for each time interval, the selected beam being the beam associated with at least one terminal optimizing, during the iteration of the selecting of one or more non-adjacent beams considered for the time interval, a given ordering criterion applied to at least part of the plurality of terminals (see Kim, p. [0125], e.g., the terminal 200 performs a beam measurement and selection operation based on the threshold value and the threshold value change flag (1) received from the base station 100 in operation S520, and p. [0130], [0139], [0148], [0156-0157], [0174]).  
 	Regarding claim 4, Kim discloses the method of claim 3, wherein the ordering criterion (CR_O) corresponds to at least one of the following metrics: a proportional fairness metric, an exponential proportional fairness metric or a weighted proportional fairness metric; a Max-Min fairness metric; a metric depending on services provided to the terminals; a fair queuing metric, and a maximum throughput metric (see Kim, p. [0180], e.g., Also, as the number of antennas in the transmission and reception sides increases, and the number of terminals within a cell increases, the amount of feedback information associated with a beam number increases, and p. [0130]) .  
 	Regarding claim 5, Kim discloses the method of claim 1, wherein a plurality of beams is selected to serve a plurality of terminals attached to the base station during the at least one time interval (see Kim, p. [0054-0057], and p. [0137-0143], e.g., the base station may set the value of L % or K used for setting candidates, based on received signal power and a measurement value of interference such as a received signal strength indicator (RSSI), a received signal reference power (RSRP), a signal to noise ratio (SNR), signal to interference plus noise ratio (SINR), a channel quality indicator (CQI), or the like).
 	Regarding claim 6, Kim discloses the method of claim 5, wherein the beams are associated with distinct respective indices, the beams being grouped, based on their respective indices, in predetermined sets, the beams selected for the at least one time interval being the beams belonging to one of the predetermined sets (see Kim, p. [0148], e.g., the base station may use a DMG beam refinement element format defined in the IEEE 802.1 lad standard (WiGig) as illustrated in FIGS. 14A and 14B, in order to provide the value of L % or K used for setting beam combination candidates, and p. [0177]).  
 	Regarding claim 7, Kim discloses the method of claim 5, wherein the selecting of one or more non-adjacent beams comprises a sub-selection of the beam associated with at least one terminal optimizing, during the implementation of the sub-selection, a cost function evaluated on at least part of the plurality of terminals, the sub-selection being iterated at most a determined number of times N3, and the at least part of terminals considered during an iteration of the sub-selection being formed of terminals whose associated beams are separated from the beams selected during the previous iterations by at least one beam (see Kim, p.[0125], e.g., The terminal 200 performs a beam measurement and selection operation based on the threshold value and the threshold value change flag (1) received from the base station 100, and p. [0139], [0180]).
 	Regarding claim 8, Kim discloses the method of claim 5, the method including, prior to the selecting of one or more non-adjacent beams, associating the plurality of terminals with respective beams of the grid, the selecting of one or more non-adjacent beams including a sub-selection of the beam associated with a terminal optimizing, during the implementation of the sub-selection, a given ordering criterion applied to at least part of the plurality of terminals, the sub-selection being iterated at most a determined number of times N3, and the at least part of terminals considered during an iteration of the sub-selection being formed of terminals whose associated beams are separated from the beams selected during the previous iterations by at least one beam (see Kim, p.[0050-0051], e.g., a periodic best beam selection method in the beamforming MIMO system, p. [0060-0062], [0130]).
 	Regarding claim 9, Kim discloses the method of claim 8, wherein the base station is configured to simultaneously emit N4 transmission beams, the number N3 being equal to N4 (see Kim, p.[0141], e.g., The base station may set the value of L % or K used for setting candidates, based on received signal power and a measurement value of interference such as a received signal strength indicator (RSSI), a received signal reference power (RSRP), a signal to noise ratio (SNR), signal to interference plus noise ratio (SINR), a channel quality indicator (CQI), or the like, and p. [0075-0076]).  
 	Regarding claim 10, Kim discloses the method of claim 5, wherein the selecting of one or more non-adjacent beams is iterated for a plurality of time intervals distinct from each other (see Kim, p. [0046-0048], [0050], [0130], e.g., a periodic beam selection and feedback operation, and p. [0148], 0156-0157]).  
 	Regarding claim 11, Kim discloses a method for transmitting data to at least one terminal by a multi-antenna base station of a wireless communications system, the method including: selecting at least one transmission beam to transmit data to the at least one terminal according to the selection method of Claim 1; and transmitting data to the at least one terminal by means of the at least one selected beam (see Kim, p. [0041], [0129], e.g., in operation S590, when the beam change state flag (1) is received, the base station 100 transmits data using a changed beam which is fed back).  
 	Regarding claim 12, Kim discloses a non-transitory computer-readable medium having stored thereon instructions, which when executed by a processor, cause the processor to implement the method of Claim 1(see Kim, p. [0182-0183]).   
 	Regarding claim 13, Kim discloses a computer comprising a processor and a memory, the memory having stored thereon instructions, which when executed by the processor, cause the computer to implement the method of Claim 1 (see Kim, p. [0182-0183]).  
 	Regarding claim 14, Kim discloses a multi-antenna base station of a wireless communications system, the base station configured to determine a grid of N2 transmission beams intended to cover a portion of the space served by the base station and generated by using N1 antennas of the base station, N1 and N2 designating integers such that N2 > N1 (see Kim. Fig. 2B, p. [0044], e.g., when it is assumed that the number of beams for each antenna of a transmission side (e.g., the base station 100) is 16 and the number of beams for each antenna of a reception side (e.g., the terminal 200) is 8, measurement, calculation, selection, and feedback operations may be performed with respect to 16,834 (=16×16×8×8) beam combinations in the beamforming 2×2 MIMO system of FIG. 2A.), select one or more non-adjacent beams of the grid to transmit data to the at least one terminal during at least one given time interval, and transmit the data to the at least one terminal during the at least one given time interval (see Kim, p. [0041], [0129], e.g., In operation S590, when the beam change state flag (1) is received, the base station 100 transmits data using a changed beam which is fed back).  
 	Regarding claim 15, Kim discloses a wireless communications system, comprising: the base station of claim 14; and at least one terminal attached to the at least one base station (see Kim, Fig. 2A).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477